Cornell, J.
It appears from the complaint that the plaintiff is a railroad corporation, created and organized under the laws of this state, and invested with the usual franchises pertaining to such a corporation in respect to certain lines of railroad particularly described in the complaint, and extending through different counties and portions of the state. That at the time when the grievances complained of occurred, it owned and was in the actual and lawful possession of its said several lines of railroad, together with the appurtenances thereto belonging, and the rolling stock, equipment, including tools, implements, fuel and material, mentioned in said complaint, and then held for use in connection therewith, and for operating and repairing the same; and that it was then engaged in operating the same, and was in the enjoyment of the tolls and income received and derived therefrom, of which it then had on hand in its treasury the sum of $157,618.04. That being so in the possession and use of such corporate property as corporation owner, the defendants, on October 9, 1876, by means of certain wrongful acts by them then done, and in which they all participated, unlawfully dispossessed the plaintiff, and thereupon took from it and appropriated to their own use said money and other property, and began operating,-and thence continued to operate, the said lines of road, and to collect and receive the tolls and income thereof for their own use and benefit. That they still continue to withhold this property from the plaintiff, and refuse to deliver •up the same or any part thereof, although requested so to do. Jt is also alleged that said lines of road, with their equipment ¡and appurtenances, are becoming greatly depreciated in value ¡by the use of the defendants, and for want of proper management and repairs, and that, if allowed longer to remain in their possession and control, the same will become materially injured and impaired, and the tolls and income thereof will be lost to the plaintiff. The relief prayed for is a judgment—
*291First — That defendants surrender and deliver up to the ■plaintiff the said lines of railroad, with all and singular the equipments and appurtenances, and other the said property pertaining thereto.
Second — That they pay to the said plaintiff the said sum. of ■$157,618.04, with interest from the time of the conversion thereof.
Third — That they account to the plaintiff for all tolls and income of the said lines of railroad received by them in the •operation thereof, and pay them the balance, after deducting the necessary expenses in managing and operating the same.
Fourth — That a receiver be appointed to take charge of the property pending the action; and,
Fifth — For such further or other relief, or both, as the nature of the case requires, or as shall be agreeable to equity .and good conscience.
That the plaintiff is legally entitled, upon the facts stated, to the specific relief prayed for in the first and second specifications, admits of no question; and the objection taken by the •demurrer, that the complaint doe3 not state facts sufficient to •constitute a cause of action, was therefore properly overruled. 'To sustain an objection of this kind, the pleading must be so wholly defective in its statements of fact as to present no •cause of action whatever entitling the party making it to any portion of the relief which he claims. The fact that he claims more than he is entitled to, or that he joins with a rightful legal claim a demand for other or equitable relief to which he has no right, is not a defect which can be taken advantage of under an objection of this character. Cowley v. Davidson, 10 Minn. 314 (392;) Connor v. Board of Education of St. Anthony, 10 Minn. 352 (439;) Lockwood v. Bigelow, 11 Minn. 70 (113;).Metzner v. Baldwin, 11 Minn. 92 (150.)
The remaining question to be considered relates to the objection that several causes of action have been improperly united. Without considering or determining the point raised by the plaintiff that a defect in pleading of this character *292cannot be reached by a general demurrer that fails to point-out specifically the distinct causes of action which are claimed to be thus improperly united, we are of the opinion that there is no such misjoinder of causes of action in this case as. renders the pleading defective oh that account.
The distinction which formerly existed between actions at law and suits in equity, and the forms of all such actions and suits, have been abolished, and there now remains but one-form of action for the enforcement or protection of private-rights, and the redress of private wrongs, which is denominated a civil action. Gen. St. c. 66, § 1. The form of proceedings in every such action, and the rules by which the sufficiency of pleadings therein are to be tested, are matters-of statutory regulation. Gen. St. c. 66, § 70. The same' court possesses both law and equity jurisdiction, and heneéis competent to take cognizance alike of legal and equitable rights, and to administer legal remedies, or grant equitable relief, or do both, aecprding as the nature of the case may require, and as may be permitted by the statute. And it is-expressly provided that several causes of action, whether legal or equitable, may be united in the same complaint, whenever-they are all included in the same transaction, or transactions connected with the subject of action, provided they affect all the parties to the action, and do not require different places-of trial. Gen. St. c. 66, § 98. In Montgomery v. McEwen, 7 Minn. 276 (351,) this court, in construing this provision, say: “We think the language here used was intended to allow the plaintiff to litigate everything arising out of the same transaction, or transactions connected with the same subject of action, in one suit, and that whether the relief sought may be partly legal and partly equitable, or wholly of the nature of one or the other.” And it was-there held that a cause of action for the recovery of the amount due on a note given by the defendant to the plaintiff therein was properly joined in the-same complaint with an equitable claim by the latter for the-delivering up and cancellation of a note and mortgage given. *293'by him to the former, inasmuch as both causes of action originated in, and constituted parts of, one entire transaction; .and it was also held, in answer to an objection that neither of. these causes of action, taken separately, was sufficiently stated ■to entitle a recovery by the plaintiff, that this was not a defect fatal to the sufficiency of the complaint, provided it contained .such a statement of facts comprising the whole transaction as, taken together as a whole, showed the plaintiff entitled to •both kinds of relief sought. The doctrine of this early case, which was decided in 1862, has never since been questioned, and it is too late now to disturb or unsettle the rule of practice which it established, if we felt so disposed.
The decision of that case, however, seems to us to be in entire harmony with the general spirit, purposes and objects •of our code system of practice, and especially with the manifest design of the particular provision under consideration, which was undoubtedly to avoid a multiplicity of suits, by •enabling parties to settle and determine in one action, under the limitations prescribed by the statute, all matters of difference between them, arising out of and relating to the same transaction, and so connected with it as to constitute but separate parts of the same. The present case falls clearly within both the letter and the spirit of the statute. The different matters of fact stated and embraced in the complaint ■as the foundation of plaintiff’s action’- all have reference to •one and the same transaction, of which they severally form parts. They all occurred between the same parties, plaintiff and defendants. The grievances complained of affect equally .all the parties to the action, and they were not of such an incongruous or adverse nature as to produce any embarrassment or difficulty in disposing of them all in one suit. The •alleged injuries all arose out of the one wrong committed by the defendants, in unlawfully dispossessing the plaintiff of its several lines of railroad, money and other corporate property, and in taking and holding the possession thereof, and using the same for their benefit, by operating the lines of *294road, and appropriating the earnings thereof, then taken, and subsequently acquired, to their own use. The entire-property and money thus wrongfully obtained by the defendants at the same time and in the same transaction, though-partly real and partly personal, was owned and held in its-entirety by the plaintiff as a railroad corporation and as railroad property, which it had the legal right under its charter to hold, possess and enjoy for corporate purposes; and it has-the clear legal right to be restored to its possession as a whole,, and to recover such damages as it may have sustained by reason of having been thus deprived of its use; and in case any portion of such property has been so converted and used that-the same cannot be returned in specie, it is also clearly entitled to recover full compensation in damages as to that portion. To compel the plaintiff, in order to obtain full redress-for the wrong thus committed, to separate the transaction into as many parts as there were different kinds and pieces of property affected by it, and to bring a separate action for each, one for the recovery of the real property, another for the conversion of the money, and as many other distinct actions to recover the possession of the personal property as there-were distinct wood-piles or other separate articles situate in. different counties and judicial districts along the lines of its-road, would involve a vexatious multiplicity of actions which it was the obvious intention of this provision of our statute to avoid. The case, in our judgment, is one in which all the-rights of the parties, as disclosed by the complaint, can and ought to be fully-settled and determined in one action; and assuming the facts to be as stated in the complaint, the manner of their statement as parts of one entire transaction is-unobjectionable, and plainly and concisely done. Whether, upon the facts stated, the plaintiff is entitled to the accounting prayed for, or to the appointment of a receiver pending the action, need not be considered, as was correctly held by the court below, because those points are not raised by the-demurrer. Order affirmed.